Citation Nr: 1441210	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an effective date earlier than December 8, 2008, for service connection for ischemic heart disease (IHD) pursuant to special review under Nehmer.

3.  Entitlement to an effective date earlier than December 8, 2008, for service connection for cerebrovascular accident (CVA) as secondary to IHD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeal on appeal from a November 2008 and June 2012 rating decisions of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).

The Board has liberally construed correspondence from the Veteran, dated in December 2008, as a notice of disagreement with the November 2008 rating decision.  The November 2008 rating decision adjudicated the issue of service connection for mechanical back pain on a de novo basis, setting aside the finality of a June 2000 rating decision that had denied service connection for mechanical back pain, because previously unavailable service treatment records (STRs) had been obtained.  Under 38 C.F.R. § 3.156 when there are service department records that existed and had not been associated with the claims file when VA first decided the claim, and are now associated with the claims file, VA will reconsider the claim, without requiring analysis of whether new and material evidence has been received.  Because it appears that the RO did not have a complete copy of the STRs at the time of the June 2000 adjudication, the Board finds that 38 C.F.R. § 3.156 is applicable and the Board will consider this appeal on a de novo basis.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.



FINDINGS OF FACT

1.  A back disability is not etiologically related to service, and arthritis is not shown within the initial post separation year.

2.  VA received an informal claim for service connection for heart disease on December 8, 2008.

3.  The award of service connection for IHD was granted in a September 2010 rating decision pursuant to the presumptive herbicide exposure laws and regulations effective from the date of receipt of the informal claim; the award for service connection for CVA was granted in June 2012 effective from the date of receipt of the informal claim for service connection for IHD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for an effective date earlier than December 8, 2008, for the award of service connection for IHD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.816 (as revised by 78 Fed. Reg. 54,766 (Sept. 6, 2013)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for an effective date earlier than December 8, 2008, for the award of service connection for CVA secondary to IHD are not met.  U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  August 2008 and February 2009 VCAA letters explained to the Veteran the evidence necessary to substantiate his claim for service connection for back disability.  Also, VA notified the Veteran in a November 2010 letter that the RO undertook a review of his claim for coronary artery disease (also claimed as ischemic heart disease) under the new presumptive provisions (Nehmer v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002).), which requires the payment of retroactive benefits to certain Nehmer class members (that is, Ischemic Heart Disease and certain other diseases are presumptively associated with exposure to certain herbicide agents used in Vietnam).  The Veteran was notified that entitlement to potential retroactive benefits applies to all cases wherein VA received a claim for benefits, or wherein VA denied benefits, after September 25, 1985, and before the date VA published the final regulation adding the new disabilities to the list of diseases presumptively associated with herbicide exposure in Vietnam.  The Veteran was notified that his case qualified for this special review based on a prior VA benefits claim for ischemic heart disease.  In this same letter, the Veteran was notified of basis for the heart disease claim's prior denial.

The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Furthermore, 

VA further met its duty to assist the Veteran. VA obtained all relevant medical treatment reports and associated these with the record.  The available service treatment records include induction and separation examination, but appear incomplete otherwise.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is noted that VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159.  Although the VA did not obtain a VA medical opinion in regard to the back claim, the Board finds that there is no credible lay evidence of a continuity of symptomatology since service, and no competent medical evidence suggesting that his current condition is related to service as discussed in the decision below.  Therefore, the criteria for obtaining a VA examination or medical opinion is not met, and a remand is unwarranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notwithstanding the above, with regard to the claims for an earlier effective date, the Board finds that the provisions of the VCAA are not applicable to these claims because the law is dispositive.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

I.  Service Connection for Back Disability

The Veteran seeks service connection for a back disability.  In various correspondence submitted in connection with this claim, the Veteran argues that his current back disability is related to an in-service back injury.  He argues that the post service evidence establishes the onset of an in-service back injury.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Initially, the Board notes the Veteran does not assert that his back disorder is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for back disability.  A back disability was not incurred in or aggravated by service.  The evidence establishes that the Veteran did not have a chronic back disorder in service and that arthritis is not shown in the initial post separation year.  Furthermore, neither competent nor persuasive evidence has been presented linking any diagnosed post service back disorder to the Veteran's military service.

Service treatment records reflect normal clinical evaluation of the spine on report of separation examination dated in November 1969 and he denied a history of recurrent back pain, arthritis, and bone or joint deformity.  At that time, he described his health as "good."  No defects or diagnoses were cited by the examiner.

Roughly 30 years later, an Idaho Disability Determination dated in December 1999 reflects a history of back pain for many years since an injury in Vietnam.  At this time, the Veteran was diagnosed chronic mechanical back pain.  Lumbar spine x-rays were negative, and his disc spaces were preserved.

Private medical records of J.M. Verska MD, dated from July 2008 through June 2009 reflect, by history, that the Veteran fell and injured his back in 1968 while in Vietnam and that he has had back problems since that injury.  Dr. Verska reported that the Veteran had low back pain for many years since an injury in Vietnam.  A letter from this physician noted that "The patient has been suffering with low back pain for many, many years since an injury in Vietnam in 1968.  At that time, he had an 80 pound pack on his back and he jumped and landed on his feet and developed back pain since that time."  A 2008 MRI showed severe disc degeneration.  VA treatment records reflect that the Veteran was approved for non-VA surgical treatment for his back disorder.  The Veteran underwent back surgery in May 2009.  Medical records from Saint Luke's Regional Medical Center reflect that the Veteran underwent back surgery (Decompression laminectomy at L4-5) in May 11, 2009, for degenerative disk disease, L4-5 and L5-Sl with lumbar radiculopathy.  

The Veteran essentially argues that the medical records and statement of Dr. Verska establishes that he had an in-service back injury and problems since the back injury, thus warranting a grant of his claim.  However, in this case, the Veteran's physician appears to have merely recorded medical history obtained from the Veteran and has not provided any medical opinion on the etiology of the Veteran's degenerative disk disease with lumbar radiculopathy.  It is well-established that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the Board finds that the private medical records to include the records and statement of Dr. Verska, while relevant to the claim, have diminished probative value because it does not address the etiology of the Veteran's back disability.

The Board concedes that the Veteran may have had a back injury in service.  He is competent to report an injury, symptoms, and treatment.  Layno, supra.  However, to the extent that he reports continuity of symptoms since an injury in service, the Board finds that he is not credible because he denied recurrent back pain on the medical history part of his November 1969 separation examination and clinical evaluation was of the spine at that time was normal.  Therefore, his statements as to continuity of symptomatology have diminished probative value.

In reading this conclusion, the Board was mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints in service.  Instead, the Board is relying on the fact that the Veteran was examined and questioned on the matter at separation and specifically deniaed any history of back problems.  For this reason, the Board concludes that the Veteran's assertions of experiencing continuous problems since service to be not credible.

The Board also finds that Veteran is not competent to opine on the etiology of his degenerative disc disease shown many decades after service.  The etiology of his back disability is a complex medical matter beyond the ken of a layman and not susceptible to lay observation unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Therefore, the Veteran's opinion in this regard has no probative value.

In summary, service treatment records are incomplete but include a report of service separation with a medical history that shows normal clinical evaluation of the spine and the Veteran's denial of any history recurrent back pain.  Mechanical back pain is diagnosed 30 years after service discharge in 1999 and x-ray of the lumbar spine at that time was negative for abnormal pathology.  About 10 years later, in 2008 severe disk degeneration is shown on MRI and the Veteran underwent surgical laminectomy in the lumbar region.  The lay evidence reflects a history of back injury in service, but there is no competent medical evidence linking any post service diagnosis to military service, to include the Veteran's post service history of in-service injury.  While the evidence of record establishes the existence of a current back disability, a chronic back disability is not shown in service, arthritis is not shown within the initial post separation year, and there is no competent evidence demonstrating an etiological relationship between the Veteran's current disability and his period of service.  The weight of the evidence is against the claim.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Claims for an Earlier Effective Date

The Veteran seeks an earlier effective date for the award of service connection for ischemic heart disease and stroke.  In a March 2012 statement, he argued that, since he filed an original claim on January 10, 2000, that included a claim for post traumatic stress disorder (PTSD), his heart condition should have an effective date of January 10, 2000, as it is associated with PTSD as per a letter received on December 8, 2008, from his cardiologist, S. Fry, MD.

It is noted that the a June 2012 rating decision awarded service connection for ischemic heart disease (IHD) (presumptive to herbicide exposure) and stroke secondary to IHD, effective from December 8, 2008.  The effective date of the award was predicated on a letter dated in December 8, 2008, from the Veteran's physician that mentioned heart disorder and stroke.  The RO accepted this as an informal claim for benefits.


Legal Criteria

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran's claim for service connection for ischemic heart disease was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2)  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3)  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.
(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

Analysis

An effective date earlier than December 8, 2008, is not warranted.  The criteria for an effective earlier than December 8, 2008, are not met.

In this case, VA did not deny a claim for service connection for ischemic heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).

VA received the Veteran's informal claim for service connection for heart disease on December 8, 2008.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran had heart disease prior to December 8, 2008-including that he had a myocardial infarction in September 2008, the record includes neither a formal nor informal claim for service connection for heart disease until December 8, 2008.  Thus, the later date in this case is the date of claim.  Accordingly, an earlier effective date for the award of service connection for ischemic heart disease is not warranted under 38 C.F.R. § 3.816(c)(2).  The law and regulations provide that of the effective date of the award based on a liberalizing law will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates.  The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an effective date earlier than currently assigned.

Likewise, there is no legal basis for the award of an effective date earlier than December 8, 2008, for the award for service connection for CVA.  The effective of the award is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board notes that 38 C.F.R. §3.310(a) provides that when a disability is found to be proximately due to or the result of a service-connected disease that, "the secondary condition shall be considered a part of the original condition."  That does not mean, however, that the effective date of the secondary condition will necessarily be the same as the original disability although in this case the original disability (IHD) and the secondary disability (CVA) share the same effective date.  This is because a claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).  The Court has held that a grant of secondary service connection is not considered a claim for an increased rating, such that application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o) (2) are unnecessary.  Ross v. Peake, 21 Vet. App. 528, 531-32 (2008).  A claim for increased compensation is one where a veteran asserts that an already service-connected condition has worsened and not where a veteran asserts that he or she has incurred additional disabilities as a result of that service-connected condition.  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  The date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award.  Ross, 21 Vet. App. at 533.

The Board acknowledges that records prior to December 8, 2008, reflect diagnoses for CVA.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  Such circumstances are not shown here.

In this case, a letter dated in December 8, 2008, is the earliest communication in regards to disability of the heart and stroke.  Therefore, an effective date earlier than December 8, 2008, for the award of service connection for IHD and CVA is not warranted.

The Board has carefully considered the Veteran's assertion that an effective date of January 2000 is warranted because that is when VA received an original claim for PTSD.  However, the original claim cited by the Veteran make no mention of the heart or any cardiovascular disorder and such disorders are not shown for many years after this claim was received.  Statements from the Veteran suggest a belief that an earlier effective date may be obtained by establishing that his IHD and/or CVA are secondary to his service-connected PTSD.  However, this is not the case.  Again, the effective date of the award would be the date of receipt of the application for benefits (formal or informal) or the date entitlement arose, whichever is later.  So again, the effective date earlier than December 8, 2008, for the award of service connection for IHD and CVA would not be warranted even were, hypothetically, service connection established as secondary to PTSD notwithstanding that the Veteran established entitlement to service connection for PTSD effective from January 2000.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board is constrained in this matter by the applicable laws and regulations.  Moreover, the Board is without authority to grant benefits simply because either the Board or the Veteran might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the claims for an earlier effective date are denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for back disability is denied.

An effective earlier than December 8, 2008, for the award of service connection for IHD (presumptive based on herbicide exposure) is denied.

An effective earlier than December 8, 2008, for the award of service connection for CVA (secondary to IHD) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


